Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 1 of 6




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 1:17-cr-20045-GAYLES(GRAHAM)


  UNITED STATES OF AMERICA

  v.

  JESSIE WOODEN,

        Defendant.
  ______________________________________/


                                                      ORDER

          THIS CAUSE comes before the Court on Defendant Jessie Wooden’s pro se motion filed

  under the Fair Sentencing Act of 2010, Pub. L. No. 111–220, 124 Stat. 2372 [D.E. 45] and his pro

  se Motion Pursuant to 18 U.S.C. § 3582(c)(i)(A)(1) in Accordance with Attorney General William

  Barr’s and the CARES Act Emergency Response to COVID-19 Pandemic/Compassionate

  Release/Home Confinement for Vulnerable At Risk Inmates [D.E. 48] (the “Motions”). 1 The Court

  has considered the Motions, the Presentence Investigation Report, and the record and is otherwise

  fully advised. For the reasons that follow, the Motions are denied.

                                                BACKGROUND

          Defendant is a 33-year-old incarcerated at the United States Penitentiary in Victorville,

  California (“USP Victorville”), a high-security penitentiary, with a projected release date of

  January 29, 2028. On May 25, 2017, the Court sentenced Defendant to a 154-month term of

  imprisonment followed by a three-year term of supervised release for: (1) Conspiracy to Commit



  1
   The Court liberally construes the claims in the Motions because Defendant proceeds pro se. Winthrop-Redin v.
  United States, 767 F.3d 1210, 1215 (11th Cir. 2014) (“[Courts] liberally construe pro se filings . . . .” (citation
  omitted)).
Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 2 of 6




  Hobbs Act Robbery, in violation of 18 U.S.C. § 1951(a); (2) Hobbs Act Robbery, in violation of

  18 U.S.C. § 1951(a); and (3) Brandishing a Firearm in Furtherance of a Crime of Violence, in

  violation of 18 U.S.C. § 924(c)(1)(A)(ii). [D.E. 36]. On May 23, 2019, the Court entered an

  Amended Judgment as to restitution. [D.E. 42].

         Defendant now asks the Court, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), to modify his

  sentence to home confinement. Defendant alleges that the current pandemic, along with his health

  conditions, warrant his home confinement. Defendant is a paraplegic, capable only of limited self-

  care, and has a caretaker. Defendant is also incontinent of urine and feces, with the need to shower

  every day in the common area. Defendant alleges that the COVID-19 pandemic “place[s] him at

  high risk for his very vulnerable condition.” [D.E. 48 at 2].

                                        LEGAL STANDARD

         A court has limited authority to modify a sentence of imprisonment. United States v.

  Burkes, No. 9:18-CR-80113, 2020 WL 2308315, at *1 (S.D. Fla. May 8, 2020) (citing United

  States v. Phillips, 597 F.3d 1190, 1194–95 (11th Cir. 2010)). Under 18 U.S.C. § 3582, as modified

  by the First Step Act of 2018, courts may reduce a term of imprisonment

         upon motion of the Director of the Bureau of Prisons, or upon motion of the
         defendant after the defendant has fully exhausted all administrative rights to appeal
         a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the
         lapse of 30 days from the receipt of such a request by the warden of the defendant’s
         facility, whichever is earlier . . . .

  18 U.S.C. § 3582(c)(1)(A) (2018); see generally First Step Act of 2018, Pub. L. No. 115-391, 132

  Stat. 5194. If the defendant satisfies those administrative requirements and the factors outlined in

  18 U.S.C. § 3553(a) support release, courts must then find that “extraordinary and compelling

  reasons warrant such a reduction . . . consistent with applicable policy statements issued by the

  Sentencing Commission . . . .” 18 U.S.C. § 3582(c)(1)(A)(i); see also 18 U.S.C. § 3553(a) (2018).



                                                   2
Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 3 of 6




  Courts must also find that the defendant is “not a danger to the safety of any other person or to the

  community . . . .” U.S. Sent’g Guidelines Manual § 1B1.13(2) (U.S. Sent’g Comm’n 2018).

           Thus, in order to grant the Motions, the Court must make specific findings that: (1) the

  § 3553(a) factors support Defendant’s compassionate release; (2) extraordinary and compelling

  reasons warrant Defendant’s request; and (3) Defendant is not a danger to the safety of other

  persons or the community. The burden lies with Defendant to establish that his request is

  warranted. See United States v. Hylander, No. 18-CR-60017, 2020 WL 1915950, at *2 (S.D. Fla.

  Apr. 20, 2020) (citing United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013)).

                                                   DISCUSSION

           The Government argues that the Motions should be denied because: (1) Defendant fails to

  demonstrate that extraordinary and compelling reasons warrant his release; (2) the § 3553(a)

  factors weigh against Defendant’s release; and (3) Defendant remains a significant danger to the

  safety of the community. [D.E. 47]. The Court finds that the Motions must be denied because

  Defendant failed to properly exhaust his administrative remedies prior to filing his Motions and

  he remains a danger to the community.

  I.       Exhaust of Administrative Remedies

           Defendant fails to show that he exhausted his administrative remedies. Proper exhaustion

  requires that Defendant file a request for compassionate release with the warden of his facility and

  appeal the denied request. 18 U.S.C. § 3582(c)(1)(A); see also 28 C.F.R. § 542.15 (outlining the

  administrative appeal process); 28 C.F.R. § 571.63 (defining what constitutes a “final

  administrative decision”). Alternatively, Defendant must show that at least thirty days have lapsed

  since the warden received his request. 2 18 U.S.C. § 3582(c)(1)(A); United States v. Laureti, No.


  2
   Notably, the Government conceded in a similar action before another district court in this Circuit that “the official
  position of the Department of Justice as well as the Bureau of Prisons[] [is that] a defendant can file a motion for

                                                            3
Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 4 of 6




  16-CR-60340, 2019 WL 7461687, at *1 (S.D. Fla. Dec. 17, 2019) (“A plain reading of the statute

  reflects that the Defendant may seek relief after the lapse of 30 days from the date the Warden

  receives the Defendant’s request.”). But see United States v. Feucht, 462 F. Supp. 3d 1339, 1341

  (S.D. Fla. 2020) (“[T]he 30-day period should be measured from the date on which a prisoner

  submits his or her request to the BOP [Bureau of Prisons], not the date the request is received by

  the Warden.”).

           Here, Defendant neither alleges nor provides proof that he filed a request for compassionate

  release with the Warden at USP Victorville and either appealed a denial of such a request or waited

  30 days before filing his Motions. See United States v. Zamor, 460 F. Supp. 3d 1314, 1316 (S.D.

  Fla. 2020) (denying compassionate release where the defendant did “not allege that he submitted

  a request to the warden, nor that he exhausted all of his administrative rights to appeal the Bureau

  of Prisons’ decision.”); United States v. Rodriguez-Orejuela, 457 F. Supp. 3d 1275, 1286 (S.D.

  Fla. 2020) (denying compassionate release request where the record showed “no evidence that [the

  defendant] ever presented a request to the BOP [Bureau of Prisons] . . . [and the defendant] ha[d]

  already had more than enough time to supplement the record to prove otherwise.”). Therefore, the

  Motions are denied because Defendant fails to show that he properly exhausted his administrative

  remedies.

  II.      Danger to the Community

           The Court also finds that Defendant is “a danger to the safety of any other person or to the

  community . . . .” U.S. Sent’g Guidelines Manual § 1B1.13(2). In so doing, the Court considers:


  compassionate release in district court 30 days after requesting relief from the Warden, even if the Warden denies the
  relief within 30 days.” United States v. Woodson, No. 13-CR-20180-CMA, [D.E. 402] (Government’s Supplemental
  Response to Defendant’s Motion for Compassionate Release); see also First Step Act – Frequently Asked Questions,
  Fed. Bureau of Prisons, https://www.bop.gov/inmates/fsa/faq.jsp#fsa_compassionate_release (last visited Mar. 2,
  2021) (select “Compassionate Release”; then select “How can an inmate apply for compassionate release?”) (“[U]nder
  the [First Step Act], an inmate may now file a motion for compassionate release directly with the sentencing court 30
  days after making a request to the [Bureau of Prisons] or after exhausting their administrative remedies.”).

                                                            4
Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 5 of 6




  (1) “the nature and circumstances of the offense charged;” (2) “the weight of the evidence against”

  Defendant; (3) “the history and characteristics of” Defendant; and (4) “the nature and seriousness

  of the danger to any person or the community that would be posed by [Defendant’s] release.” See

  18 U.S.C. § 3142(g).

           Based on his criminal history and the nature and circumstances of his instant offenses, the

  Court cannot conclude that Defendant does not pose a risk to the public safety. United States v.

  Williams, No. 3:04CR95/MCR, 2020 WL 1751545, at *3 (N.D. Fla. Apr. 1, 2020). Defendant is

  currently serving a 154-month term of imprisonment for three felony convictions that are serious

  and violent and for which he has served less than half of his sentence. [D.E. 36], as amended by

  [D.E. 42]; see also, e.g., Zamor, 460 F. Supp. 3d at 1317 (finding release unwarranted where the

  defendant had “completed less than 40% of [his] sentence . . . .”). The Government notes that

  Defendant’s disciplinary record while incarcerated has been less than exemplary, including

  Defendant being sanctioned on one occasion for drug and alcohol possession. [D.E. 47 at 4]; see

  also Williams, 2020 WL 1751545, at *3 (noting that prison records are “factors which are now a

  part of [the defendant’s] history and characteristics.”). Moreover, Defendant committed the instant

  offenses while he was on probation for a previous conviction. [D.E. 32 at 16 ¶ 54]. And while

  Defendant is a paraplegic with other serious medical conditions, those medical conditions did not

  deter him from committing the crimes for which he is now incarcerated. 3 See, e.g., Zamor, 460 F.

  Supp. 3d at 1317 (“After completing . . . [a previous] sentence, [the defendant] then engaged in

  the narcotics activity that is the subject of this case, while suffering from the same conditions he

  contends now support a reduction in his sentence.”); United States v. Stuyvesant, 454 F. Supp. 3d



  3
    According to the Presentence Investigation Report, Defendant became a paraplegic in 2004 after being shot three
  times in the back. [D.E. 32 at 21 ¶ 71; 24 ¶ 82]. Defendant committed the instant offenses on October 29, 2016. Id. at
  2.

                                                            5
Case 1:17-cr-20045-DPG Document 58 Entered on FLSD Docket 03/02/2021 Page 6 of 6




  1236, 1244 (S.D. Fla. 2020) (“[W]hile [the defendant] was awaiting a liver transplant that, he

  claims, is necessary to save his life, he made the conscious decision to participate in a conspiracy

  to distribute . . . cocaine—for which he was then arrested, convicted, and sentenced.”). Based on

  Defendant’s criminal history and the seriousness of his current offenses, the Court finds that

  Defendant remains a danger to the community such that release is not warranted.

                                           CONCLUSION

         Accordingly, it is ORDERED AND ADJUDGED as follows:

         1.      Defendant Jessie Wooden’s pro se motion filed under the Fair Sentencing Act of

                 2010, Pub. L. No. 111–220, 124 Stat. 2372, [D.E. 45], is DENIED.

         2.      Defendant Jessie Wooden’s pro se Motion Pursuant to 18 U.S.C. § 3582(c)(i)(A)(1)

                 in Accordance with Attorney General William Barr’s and the CARES Act

                 Emergency Response to COVID-19 Pandemic/Compassionate Release/Home

                 Confinement for Vulnerable At Risk Inmates, [D.E. 48], is DENIED.

         3.      Defendant Jessie Wooden’s pro se motion for appointment of counsel to help with

                 his reduction of sentence, [D.E. 56], is DENIED as moot.

         DONE AND ORDERED in Chambers in Miami, Florida, this 2nd day of March, 2021.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   6
